FMI Funds Quarterly Review  June 30, 2009 100 East Wisconsin Avenue, Suite 2200 FMI Focus Fund Milwaukee, Wisconsin 53202 www.fmifunds.com Investment Objective Top Ten Equity Holdings Seeks capital appreciation through investments in stocks of Kennametal Inc. 3.8% companies of all sizes, including small- to mid-capitalization Altera Corp. 3.0% U.S. companies. Molex Inc. Cl A 2.9% Arrow Electronics, Inc. 2.9% PartnerRe Ltd. 2.9% Manager - The FMI Focus Fund (the "Fund") is advised by Charles River Laboratories Int'l, Inc. 2.5% Fiduciary Management, Inc. of Milwaukee and sub-advised by Kohl's Corp. 2.5% Broadview Advisors, LLC. Both firms are 100% employee Sapient Corp. 2.4% owned. Fiserv, Inc. 2.4% Werner Enterprises, Inc. 2.2% Investment Professionals - Richard E. Lane, CFA and Glenn Primack of Broadview Advisors, LLC are primarily Portfolio Characteristics responsible for the day-to-day management of the Fund. Weighted average market cap $2.6 billion Median market cap $1.5 billion Strategy - The Fund invests in stocks of companies of all sizes, P/E ratio (forward 4 quarters) 16.2x but primarily invests in small- to mid-capitalization (i.e., less than Estimated L-T earnings growth rate 12.9% $5.0 billion of market capitalization) companies, which have Number of holdings 68 substantial capital appreciation potential. Many of these companies have little or no following by the major stock Top Ten Sectors brokerage firms. We look for stocks of businesses that are Cash & Cash Finance selling at what we believe are substantial discounts to prices All Others Equivalents 12.3% that accurately reflect their future earnings prospects. The Fund 11.5% 9.3% Electronic takes a "focused" approach to investing, meaning the Fund Industrial Technology conducts extensive research (i.e. focuses) on each prospective Services 10.6% investment before purchasing. 4.7% Health Technology Fund Information Technology Services Inception Date 12/16/1996 5.9% 9.5% Net Assets $337.3 million Process Producer Net Asset Value $18.14 Industries Manufacturing Expense Ratio 1.48% 6.1% 9.1% Ticker FMIOX Retail Trade Commercial Distribution 6.7% Services Services 7.0% 7.3% Performance Q2 2009 One Year Three Years Five Years Ten Years Since Inception Fund 17.49% -17.49% -5.43% -0.19% 6.65% 14.09% Russell 2000 Index¹ 20.69% -25.01% -9.89% -1.71% 2.38% 4.35% Russell 2000 Growth Index² 23.38% -24.85% -7.83% -1.32% -0.89% 1.48% Note: Returns for periods longer than one year are annualized. Inception of the Fund was 12/16/96. Returns may not match those reported by other sources such as Morningstar due to slight valuation differences at the end of the reporting period. Manager Commentary - The Broadview Advisors portfolio management team has used the last quarter to analyze and review companies that have moved toward our purchase price targets. Stocks tend to lead out of recessions before the overall economy picks up and our portfolio is positioned to take advantage of the undervalued companies our research has uncovered. We continue to be constructive on the markets looking out over the next two years and believe we have many attractive investments in the portfolio. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance since the above time period may be higher or lower than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com For more information about the FMI Family of Funds, including fees and expenses, call 1-800-811-5311 for a free prospectus (also available from www.fmifunds.com). Please read the prospectus carefully to consider the investment objectives, risks, charges and expenses before investing or sending money. The prospectus contains this and more information. Please read the prospectus carefully before investing. 1 The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index which comprises the 3,000 largest U.S. companies based on total market capitalization. 2 The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. FMI Funds Quarterly Review  June 30, 2009 100 East Wisconsin Avenue, Suite 2200 FMI Large CapFund Milwaukee, Wisconsin 53202 www.fmifunds.com Investment Objective Top Ten Equity Holdings The Fund seeks long-term capital appreciation through the BP PLC - SP-ADR 5.0% purchase of a limited number of large capitalization value Bank of New York Mellon Corp. 4.9% stocks. Diageo PLC - SP-ADR 4.5% Grainger (W.W.), Inc. 4.4% Wal-Mart Stores, Inc. 4.3% Manager - The FMI Large Cap Fund (the "Fund") is managed United Parcel Service, Inc. Cl B 4.2% by Fiduciary Management, Inc. ("FMI") of Milwaukee, Tyco International Ltd. 4.1% Wisconsin. FMI, founded in 1980, manages approximately Cintas Corp. 3.9% $5.3 billion in private accounts, pensions, Taft-Hartley accounts, Kimberly-Clark Corp. 3.8% endowments and mutual funds. FMI is 100% employee owned. Tyco Electronics Ltd. 3.8% Investment Professionals  All investment decisions are made by a team of investment professionals representing the Adviser, Portfolio Characteristics any of whom may make recommendations subject to the final Weighted average market cap $40.0 billion approval of Ted D. Kellner or Patrick J. English. Median market cap $21.8 billion P/E ratio (forward 4 quarters) 14x Strategy - The Fund buys good businesses at value prices. Estimated L-T earnings growth rate 10.0% Some of the characteristics of good businesses may include Return on equity (ROE) 18.0% high recurring revenue and attractive returns-on-invested Number of holdings 27 capital. A strong orientation to low absolute or relative valuation is key to the execution of the investment strategy. The FMI Large Cap Fund holds approximately 20-30 stocks, with Top Ten Sectors most major industry groups represented. It is a non-diversified Cash & Cash investment company; please see the prospectus for further All Others Equivalents details. Many studies show the benefits of diversification drop 10.4% 8.8% Finance dramatically after ten stocks; nevertheless, we still expect the Energy Minerals 11.9% Fund to be somewhat more volatile than a typical large cap 5.0% Producer value fund. Health Manufacturing Technology 10.9% 5.9% Fund Information Commercial Distribution Inception Date 12/31/2001 Services Services Net Assets $1709.5 million 6.5% 10.6% Net Asset Value $11.60 Technology Expense Ratio 0.99% Services Consumer Non- Ticker FMIHX 7.1% Electronic Retail Durables Technology Trade 8.3% 7.2% 7.4% Performance Q2 2009 One Year Three Years Five Years Since Inception Fund 14.85% -18.11% -3.71% 2.35% 3.96% S&P 500¹ 15.93% -26.21% -8.22% -2.24% -1.02% Note: Returns for periods longer than one year are annualized. Inception of the Fund was 12/31/01. Returns may not match those reported by other sources such as Morningstar due to slight valuation differences at the end of the reporting period. Manager Commentary - The market's rebound in the June quarter appears to be in anticipation of a stronger economy. Thus far, there are few signs of improvements. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance since the above time period may be higher or lower than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com. For more information about the FMI Family of Funds, including fees and expenses, call 1-800-811-5311 for a free prospectus (also available from www.fmifunds.com). Please read the prospectus carefully to consider the investment objectives, risks, charges and expenses before investing or sending money. The prospectus contains this and more information. Please read the prospectus carefully before investing. 1 The S & Ps 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The S & Ps Ratings Group designates the stocks to be included in the Index on a statistical basis. A particular stocks weighting in the Index is based on its relative total market value (i.e., its market price per share times the number of shares outstanding). Stocks may be added or deleted from the Index from time to time.
